Citation Nr: 0701871	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs benefits.

2.  Entitlement to basic eligibility for Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The appellant contends that he served with a Filipino 
guerilla unit from November 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 administrative 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 2004, a statement of the case was issued in 
December 2004, and a substantive appeal was received in 
February 2005.

The issue of entitlement to basic eligibility for VA benefits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1996 decision denied entitlement to basic 
eligibility for VA benefits; the appellant was notified of 
his appellate rights, but did not file a notice of 
disagreement.

2.  In May 2002, the appellant requested that his claim of 
entitlement to basic eligibility for VA benefits be reopened.

3.  Certain evidence received since the December 1996 
decision is not cumulative of the evidence of record at the 
time of the December 1996 denial, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1996 administrative decision which denied 
entitlement to basic eligibility for VA benefits is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the December 1996 
administrative decision in connection with the claim of 
entitlement to basic eligibility for VA benefits is new and 
material, and the appellant's claim of entitlement to basic 
eligibility for VA benefits has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board previously denied the appellant's claim of 
entitlement to basic eligibility for VA benefits in a June 
1995 decision on the basis that the appropriate service 
department had reported, in November 1994, that the appellant 
had "no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces."  The appellant filed a 
motion for reconsideration of the Board's decision, and this 
motion was denied in September 1995.  Decisions of the Board 
of Veterans' Appeals are final.  38 U.S.C.A. § 7104.  
However, a claim which is the subject of a prior final 
determination may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  The Board notes here that the new and material 
evidence analysis applies to the reopening of claims that 
originally were disallowed because the claimant's veteran 
status was not established.  D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000). 

Since 1995, the appellant has made several requests to reopen 
his claim.  On each occasion, the RO denied the appellant's 
petition to reopen the claim, finding that no new and 
material evidence had been submitted which could possibly 
alter the official determination of the service department 
that the appellant had no qualifying service.  The claimant 
was again informed of his appellate rights through VA Form 
4107 in December 1996 and did not file a notice of 
disagreement with that decision; the December 1996 rating 
decision is the most recent decision that the record shows 
has clearly become final.  38 U.S.C.A. § 7105(c).

A claim which is the subject of a prior final determination 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  In May 2002, the 
appellant submitted a latest request to reopen the claim of 
entitlement to basic eligibility for VA benefits.  The 
appellant submitted several documents and letters in support 
of his latest petition to reopen the claim, and the RO issued 
multiple administrative decisions finding no new and material 
evidence had been submitted sufficient to reopen the claim.  
Most recently, in October 2003, an administrative decision of 
the RO denied the petition to reopen on the grounds that the 
evidence submitted provided no new or different identifying 
information than that which was previously furnished to the 
service department and was the basis for the service 
department's November 1994 negative certification.  The 
present appeal ensued after the appellant filed a notice of 
disagreement with this latest administrative decision.

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The December 1996 RO administrative decision 
appears to be the last disallowance of this claim that is 
clearly final.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in May 2002, the 
revised version of 3.156 is applicable in this appeal.

The evidence received since the last final disallowance of 
this claim includes some employment records, medical notes, 
Philippine government records, and third-party affidavits.  
Most significantly for the purposes of this decision, the 
Board observes an affidavit dated February 2002 which was 
received by VA in September 2002, and the Board observes a 
Philippine application form for veteran certification dated 
July 1998 and received by VA in September 2002.  The 
affidavit's statements include a specific assertion regarding 
the appellant's name and suggests that the  appellant's 
middle name may have also been used as his surname.  Although 
a December 1996 letter to the appellant appears to have 
informed him that a VA Form 3101 was sent to the appropriate 
military unit to verify his service under the name J. S.S. 
(using the same name as the middle name and surname), the 
Board has been unable to find that VA Form 3101 in the claims 
file.  The VA Form 3101 received by the RO in November 1994 
appears to have only listed the name, J.S.R.  

Under the circumstances, the Board believes that the February 
2002 affidavit suggesting that the appellant's middle name 
may have been listed as his surname in military records 
raises a reasonable possibility of substantiating the claim 
because it suggests that the appellant may have performed 
military service under a different name than that which was 
submitted as the basis of the November 1994 negative 
certification from the service department.  This appears to 
go to the basis of the prior final denial of the claim.  The 
claim, therefore, is reopened.  38 C.F.R. § 3.156.

The Board also notes that on a Philippine application for 
veteran certification dated July 1998, the appellant used a 
different spelling of his middle name.  In view of the need 
to request certification under the middle name (used as a 
surname) as discussed above, consideration of this different 
spelling should be accomplished as well.  

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the appellant's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).




ORDER

New and material evidence having been received, the claim of 
entitlement to basic eligibility for VA benefits has been 
reopened.  The appeal is granted to this extent, subject to 
the directions set forth in the remand section of this 
decision.


REMAND

Given that the service department certification is of such 
decisive importance in a case like this, the Board believes 
that circumstances warrant a new attempt to obtain service 
department certification in light of the new information 
available.  As discussed above, this case involves a negative 
certification from over 12 years ago, in November 1994, and 
the record has more recently been supplemented with a 
possible alternative version of the appellant's surname.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to request verification of the appellant's 
claimed service under the following names:

     a)  [redacted];
     b)  [redacted];;
     c)  [redacted];;
     d)  [redacted];;
     e)  [redacted];
     f)  [redacted];;
     g)  [redacted];.

2.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issue of 
basic eligibility for VA benefits.  If the 
claim remains denied, the appellant should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


